DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/03/2021 has been entered. Claims 2 and 12 have been canceled. Claims 1, 3, 11, and 13 have been amended. Claims 1, 3-11, and 13-20 are pending. 
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20180336857 teaches a GOA circuit including multiple cascade shift register units, and each shift register unit comprises: a pull-up control circuit, a control terminal of the pull-up control circuit receives a first control signal, a first connection terminal of the pull-up control circuit receives a stage transfer signal, and a second connection terminal outputs a second control signal of the pull-up control circuit outputs a second control signal; a pull-up circuit includes a first switching tube, and a control terminal of the first switching tube is coupled to the second connection terminal of the pull-up control circuit, a first connection terminal of the first switching tube receives a clock signal, and a second connection terminal of the first switching tube outputs a driving signal; a bootstrap capacitor coupled between the second connection terminal of the pull-up control circuit and the second connection terminal of the first switching tube; wherein, when the first control signal is at a first level, the pull-up control circuit is 
Prior arts fail to disclose or suggest a gate driver on array (GOA) circuit, comprising a plurality of cascaded GOA units, each stage of the GOA units comprising: a pull-up control module, a pull-up module, a bootstrap module, a control module, a pull-down module a pull-down holding module, wherein the bootstrap module configured to pull up a voltage potential of the pull-up control signal according to the scan signal of the present stage which is at the high voltage potential; wherein the control module is further configured to be turned on after a delayed first predetermined duration when the pull-up control module outputs the pull-up control signal which is at the high voltage potential, and is further configured to pull up the voltage potential of the scan signal of the present stage by transmitting the pulled-up voltage potential of the pull-up control signal to the scan signal of the present stage after the voltage potential of the pull-up control signal is pulled up.
Claim 1, prior arts fail to disclose or suggest a gate driver on array (GOA) circuit, comprising a plurality of cascaded GOA units, each stage of the GOA units comprising: a pull-up control module configured to output a pull-up control signal which is at a high voltage potential according to a first clock signal and a scan signal of a previous stage when a scan starts; a pull-up module configured to output a scan signal of a present stage which is at a high voltage potential 
Claim 11, prior arts fail to disclose or suggest a thin film transistor (TFT) substrate, comprising a gate driver on array (GOA) circuit, wherein the GOA circuit comprises a plurality of cascaded GOA units, and each stage of the GOA units comprises: a pull-up control module configured to output a pull-up control signal which is at a high voltage potential according a first clock signal and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/13/2022